Citation Nr: 0008421	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-20 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
frostbite of the feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from September 1946 to January 
1948.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska. 


REMAND

The veteran seeks a higher evaluation for frostbite of the 
feet.  Under the criteria currently in effect, residuals of a 
cold injury warrant a 10 percent evaluation if they are 
characterized by arthralgia or other pain, numbness, or cold 
sensitivity.  A 20 percent evaluation contemplates arthralgia 
or other pain, numbness, or cold sensitivity plus tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  38 C.F.R. § 4.104, Diagnostic Code 7122 
(1999).  A higher evaluation, as such, is available based 
upon x-ray findings.  However, reports of VA examinations 
conducted in May and July 1997, do not reflect that x-ray 
examination of the feet was conducted.  As such, additional 
examination is warranted in order to assure that the 
veteran's disability may be properly evaluated.  

Therefore, this case is REMANDED for the following 
development:

The veteran should be afforded an 
examination to ascertain the severity of 
frostbite of the feet.  The examiner 
should provide findings concerning the 
presence of persistent moderate swelling, 
tenderness and/or redness.  The examiner 
should also provide findings concerning 
the presence of tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, and/or hyperhidrosis.  
Examination should include x-ray 
examination of the feet, and the examiner 
should indicate whether x-ray examination 
reveals any abnormalities (i.e., 
osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  For any 
abnormality present, including any 
abnormalities revealed during x-ray 
examination, the examiner should indicate 
whether the finding is related to the 
veteran's residuals of frostbite of the 
feet.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  The supplemental statement of the case should set 
forth both the applicable current schedular criteria and 
those in effect prior to the regulatory changes made 
effective by 62 Fed. Reg. 65207-65244 (1998).  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The purpose of this REMAND is to obtain additional 
information.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 3 -


